Citation Nr: 1606186	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-23 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability evaluation for diabetes mellitus, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from duty from December 1967 to December 1969.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (R0) in Montgomery, Alabama.

This matter was previously before the Board in November 2013, at which time the issues of an increased evaluation for diabetes mellitus and service connection for foot/toe condition were remanded for further development.

Following the requested development the Appeals Management Center (AMC), acting on behalf of the RO, granted service connection for foot/toe conditions and assigned a noncompensable disability evaluation.  As this was the full benefit sought on appeal, the Board will no longer address this issue.  

As will be discussed below, the issue of an increased disability evaluation for diabetes mellitus must be remanded for additional development.

The issue of an increased rating for diabetes mellitus is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC via the AMC.  VA will notify the appellant if further action is required.


REMAND

When this matter was previously before the Board in November 2013, it was remanded for further development, to include a VA examination to determine the current level of severity of the Veteran's service-connected diabetes.  The examiner was to specifically note whether the Veteran's diabetes was currently stable, and under control, or not.  The examiner was to also note whether the Veteran's diabetes required insulin, or a restricted diet, or regulation of activities.  The examiner was also to specifically comment on a September 2012 VA treatment record which indicated that the Veteran's diabetes was under suboptimal control, when offering his/her opinion.

In conjunction with the remand, the Veteran was afforded a VA examination in January 2014.  While the examiner addressed the Veteran's use of insulin, a restricted diet, and the need for regulation of activities, he did not specifically comment on the September 2012 VA treatment record which indicated that the Veteran's diabetes was under suboptimal control, when offering his opinion.

The Veteran's representative, in his January 2016 written argument, noted that the examiner was to "specifically comment on a September 2012 VA treatment record which indicated that the Veteran's diabetes was under suboptimal control".  He indicated that upon completion of review of the VA examination report, the American Legion was not able to locate any information provided by the examiner pertaining to the September 2012 VA treatment record.  He indicated that the January 2014 VA examination should be considered inadequate for rating purposes due to the lack of sufficient detail and should have been returned by the local agency.  He asserted that the Veteran's claim should be remanded and that the Veteran should be provided with a new VA examination which complies with the entirety of the November 2013 remand order.

The Board finds that the not all of the directives were complied with.  Given that the representative has requested that the matter be remanded for full compliance with the directives, the Board has no alternative but to remand this matter to allow an examiner to address the September 2012 VA treatment record finding that the Veteran's diabetes was under suboptimal control. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all VA treatment records of the Veteran dated from September 2012 to the present.  

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected diabetes.  All relevant testing should be undertaken.  The entire record must be made available to the examiner and the examiner should note such review in his/her report.  The examiner should specifically note whether the Veteran's diabetes is currently stable, and under control, or not.  The examiner must also note whether the Veteran's diabetes requires insulin, a restricted diet, or regulation of activities.  The examiner must specifically comment on a September 2012 VA treatment record which indicated that the Veteran's diabetes was under suboptimal control, when offering his/her opinion.  All opinions offered should be provided with adequate reasons and bases. 

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

